DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application claims foreign priority to Application No. 201711105713.4 filed in China on 11/10/2017.
This action is in response to preliminary amendments filed on 01/18/2019. In the amendments, claims 1, 2, 4, 7-9, 11, 12, 17, 19, and 20 are amended. Claims 1-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Applicant is reminded that according to MPEP 213.04 Requirement to File Priority Claim and Certified Copy During Pendency of Application and 37 C.F.R. 1.55 Claim for foreign priority:
“(3) An English language translation of a non-English language foreign application is not required except: 
(i) When the application is involved in an interference (see § 41.202 of this chapter) or derivation (see part 42 of this chapter) proceeding; 
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or 
(iii) When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate” (emphasis added).

11/05/2018.

Prior Art
Applicant is reminded that according to MPEP 2153.01(a) with respect to Grace Period Inventor Disclosure Exception:
“Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if it is apparent from the disclosure itself that it is by the inventor or a joint inventor. Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1)  if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. This means that in circumstances where an application names additional persons as joint inventors relative to the persons named as authors in the publication (e.g., the application names as joint inventors A, B, and C, and the publication names as authors A and B), and the publication is one year or less before the effective filing date, it is apparent that the disclosure is a grace period inventor disclosure, and the publication would not be treated as prior art under AIA  35 U.S.C. 102(a)(1). If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1)” (emphasis added).

	The following reference is properly treated as prior art references under 35 U.S.C. 102(a)(1) because the application names fewer joint inventors than the reference, and the references is published prior to the effective filing date of the present application (11/05/2018):
Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”; Publication date: January 1, 2018; Authors: Xiaoyi Yu, Jun Sun, and Satoshi Naoi)




Claim Objections
Claims 6 and 16 are objected to because of the following informalities: 
Claims 6 and 16 recite “Dual-GAN” without specifying what the abbreviation means; the recitation of “Dual-GAN” should be “dual-generative adversarial networks (dual-GAN)” in accordance with Specification [0033].  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims could be considered signal per se.
Claim 20 recites "computer-readable storage medium." The broadest reasonable interpretation of a claim that recites "computer-readable storage medium," in view of the present specification, covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer-readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2. 1351 Off. Gaz. Pat. Off. 212 (2010). Under broadest reasonable interpretation, "computer-readable storage medium" recited in claim 20 encompasses a transitory, propagating signal, which is not a process, machine, manufacture, or composition of matter. Nuijten, Id. at 1354. A recommended amendment is to recite “non-transitory computer-readable storage medium” (emphasis added). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, “similar” can be measured by any metric and any degree of similarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”).
Regarding Claim 1,
Yu et al. teaches method of open set recognition, comprising (pg. 174-3 sixth full paragraph: “In this paper, we use a simple score (Euclidean metric between sample features) and Gaussian distribution to model the scores for open set recognition”): 
acquiring auxiliary data and training data of known categories for open set recognition (Fig. 5 and pg. 174-3 first full paragraph: “After the translation operation on the auxiliary dataset, we obtained a translated auxiliary dataset which is very close to the historical Chinese character set, and we can learn powerful features from these two datasets (historical Chinese character and translated CASIA handwriting dataset)” teach auxiliary dataset containing translated data and Historical Chinese character dataset as training data of known categories);
training a neural network alternately using the auxiliary data and the training data, until convergence occurs (Fig. 6 teaches training a neural network alternately using translated data (auxiliary data) and historical training data until convergence);
extracting a feature of data to be recognized for the open set recognition, using the trained neural network (Fig. 5 and Fig. 6 teaches extracting features of data using trained neural network); and
pg. 174-2 sixth full paragraph: “Our system proceeds in several stages: 1. We choose an auxiliary data set and apply translation operation on the data set; 2. We try to utilize a CNN based method and alternative training to learn good features from the training data set and translated auxiliary data sets; 3. Extract the learned features from the training data set for unknown class detection” teaches recognizing a category (such as unknown category) based on learned features).
Regarding Claim 2,
Yu et al. teaches the method according to claim 1.
Yu et al. further teaches further comprising: converting the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data (pg. 174-2 last full paragraph: “In our architecture, the primal GAN learns to translate images from CASIA handwriting dataset to those in historical Chinese character training data set” teaches translating (converting) CASIA data (auxiliary data) based on training data to generate auxiliary data that is translated).
Regarding Claim 3,
Yu et al. teaches the method according to claim 1.
Yu et al. further teaches wherein the neural network is a convolutional neural network (pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teaches the convolutional neural network).
Regarding Claim 4,
Yu et al. teaches the method according to claim 3.
Yu et al. further teaches wherein the training the convolutional neural network comprises: performing the following operations iteratively, until the convolutional neural network converges (Fig. 6 teaches performing operations iteratively until convergence),
pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teaches the output layer contains parallel full connection layers): 
taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function (Fig. 5 and pg. 174-3 fourth paragraph: “The training procedure is shown in Figure 6 and described as follows: a. Feed the model using min-batch data from translated CASIA handwriting dataset and calculate the loss using the corresponding loss layer; b. Update the weights of below the common layer and the corresponding feature layer” teach taking mini batch of translated data (predetermined amount of auxiliary data) to input the data into the convolutional neural network, and updating weight values for the corresponding feature layer to the translated (auxiliary) data based on loss calculation and not the weight values of the second full-connected layer associated with the historical training data; Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs); and 
taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function  (Fig. 5 and pg. 174-3 fourth paragraph: “c. Feed the model using min-batch data from historical Chinese character dataset and calculate the loss using the corresponding loss layer; d. Update the weights of below the common layer and the corresponding feature layer;” teach taking mini batch of historical training data (predetermined amount of data) to input the data into the convolutional neural network, and updating weight values for the corresponding feature layer to the historical data based on loss calculation and not the weight values of the first full-connected layer associated with the translated data; Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs).
Regarding Claim 6,
Yu et al. teaches the method according to claim 2.
 Yu et al. further teaches wherein the auxiliary data are converted using Dual-GAN (Fig. 4 teaches dual-GAN).
Regarding Claim 10,
Yu et al. teaches the method according to claim 1
Yu et al. further teaches wherein auxiliary data similar to the training data are acquired (pg. 174-2 seventh full paragraph: “A translation is need to apply in the CASIA handwriting dataset to ensure that these two data sets are close enough”).
Regarding Claim 11,
Claim 11 recites analogous limitations to claim 1 and is rejected based on the same rationale as claim 1.
Yu et al. further teaches An apparatus of open set recognition, comprising: a memory; and a processor coupled to the memory and configured to (pg. 174-3 sixth full paragraph: “In this paper, we use a simple score (Euclidean metric between sample features) and Gaussian distribution to model the scores for open set recognition” teaches open set recognition; pg. 174-4 second to fifth full paragraphs teach that CASIA datasets are utilized in the training of the model; since CASIA datasets are gathered from the CASIA electronic database, and based on the amount of data being used for training in an image recognition application, it is reasonable to interpret that the operations disclosed are performed by a computer with memory and processor).
Regarding Claim 12,
Claim 12 recites analogous limitations to claim 2 and is rejected based on the same rationale as claim 2.
Regarding Claim 13,
Claim 13 recites analogous limitations to claim 3 and is rejected based on the same rationale as claim 3.
Regarding Claim 14,
Claim 14 recites analogous limitations to claim 4 and is rejected based on the same rationale as claim 4.
Regarding Claim 16,
Claim 16 recites analogous limitations to claim 6 and is rejected based on the same rationale as claim 6.
Regarding Claim 20,
Yu et al. teaches A computer-readable storage medium storing therein a program that can be run by a processor to perform the operations of (pg. 174-3 sixth full paragraph: “In this paper, we use a simple score (Euclidean metric between sample features) and Gaussian distribution to model the scores for open set recognition” teaches open set recognition; pg. 174-4 second to fifth full paragraphs teach that CASIA datasets are utilized in the training of the model; since CASIA datasets are gathered from the CASIA electronic database, and based on the amount of data being used for training in an 
acquiring auxiliary data and training data of known categories for open set recognition (Fig. 5 and pg. 174-3 first full paragraph: “After the translation operation on the auxiliary dataset, we obtained a translated auxiliary dataset which is very close to the historical Chinese character set, and we can learn powerful features from these two datasets (historical Chinese character and translated CASIA handwriting dataset)” teach auxiliary dataset containing translated data and Historical Chinese character dataset as training data of known categories);
training a convolutional neural network alternately using the auxiliary data and the training data, until convergence occurs (Fig. 6 teaches training a convolutional neural network alternately using translated data (auxiliary data) and historical training data until convergence);
extracting a feature of data to be recognized for the open set recognition, using the trained convolutional neural network (Fig. 5 and Fig. 6 teaches extracting features of data using trained convolutional neural network); and
recognizing a category of the data to be recognized, based on the feature of the data to be recognized (pg. 174-2 sixth full paragraph: “Our system proceeds in several stages: 1. We choose an auxiliary data set and apply translation operation on the data set; 2. We try to utilize a CNN based method and alternative training to learn good features from the training data set and translated auxiliary data sets; 3. Extract the learned features from the training data set for unknown class detection” teaches recognizing a category (such as unknown category) based on learned features).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1).
Regarding Claim 1,
Ge et al. teaches A method of open set recognition, comprising (pg. 2 second full paragraph: “We propose a new method G-OpenMax to tackle the challenging multi-class open set classification”): 
acquiring auxiliary data and training data of known categories for open set recognition (Fig. 2(a) and caption “Figure 2: Figure (a) illustrates the pre-training process of Net and NetG. GAN-based synthetic images are used as an extra training label cK+1 apart from known labels [ci;...;K]” teach prior to training (pre-training process), synthetic images (correspond to auxiliary data) and training data with known labels (corresponds to training data of known categories) are obtained for open set classification);
...extracting a feature of data to be recognized for the open set recognition, using the trained neural network (pg. 5 Algorithm 1 and pg. 2 second full paragraph: “Our proposed method, called Generative OpenMax (G-OpenMax), extends OpenMax [3] by providing explicit probability estimation over unknown categories. This is done by using generative adversarial networks (GANs) [7] to generate synthetic samples from unknown classes...We propose a new method G-OpenMax to tackle the challenging multi-class open set classification” teach using trained generative adversarial network (GAN) (corresponds to neural network) for open set classification; pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space (corresponds to extracting feature to be recognized)); and
recognizing a category of the data to be recognized, based on the feature of the data to be recognized (pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space (corresponds to extracting feature to be recognized) and recognizing the class (category) of the data based on the features; also see pg. 5 Algorithm 1).
Ge et al. does not appear to explicitly teach training a neural network alternately using the auxiliary data and the training data, until convergence occurs.
However, Cinnamon et al. teaches training a neural network alternately using the auxiliary data and the training data, until convergence occurs (Col. 12 lines 51-53: “a GAN comprises two convolutional neural network models, a discriminator and a generator, which are trained on opposing objective functions” teaches a generative adversarial network (GAN) (corresponds to a form of neural network structure) contains two convolutional neural network models (a discriminator and a generator); Fig. 4 and Col. 12 lines 9-19: “Generator 402 and discriminator 404 are trained in an adversarial and alternating fashion. The discriminator inputs training images comprising real or fake pairs of edge-mapped images of a given object, and based on whether or not discriminator neural network 404 accurately predicts whether the given pair of images is real or fake, updates the parameters of discriminator 404. Additionally, discriminator 404 uses backpropagation to convey gradient information to generator 402 so that generator 402 can use the gradient information to update its parameters to be better able to fool discriminator 404” teaches that the GAN (corresponds to neural network), containing a generator and discriminator, is being trained in an alternating fashion (corresponds to training alternately) using training data (in the form of real image pairs, see Fig. 4 element 410) and auxiliary data (in the form of fake image pairs generated by the generator, see Fig. 4 element 408); Col. 12 lines 37-47: “Generator 402 and discriminator 404 may be trained in an alternating fashion in which the discriminator attempts to distinguish an image and backpropagates gradient information, and then the discriminator generates a new fake image that attempts to fool the discriminator. This alternating training process may continue until the generator generates images that fool the discriminator with a given frequency. Once generator 402 and discriminator 404 have been sufficiently trained, the generator can be used to generate simulated images based on inputted images, and the discriminator is no longer issued” teaches training of the GAN (neural network) continues until the generator and discriminator are sufficiently trained (corresponds to occurrence of convergence) wherein “sufficiently trained” is exemplified by when the generator generates images that fool the discriminator with a given frequency; also see Col. 11 lines 40-47).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.

One of ordinary skill in the arts would have been motivated to make this modification because “[a]s the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and discriminator get progressively better” (Cinnamon et al. Col. 13 lines 22-25).
Regarding Claim 3,
Ge et al. in view of Cinnamon et al. teaches the method according to claim 1.
Ge et al. further teaches wherein the neural network is a convolutional neural network (Tables 1-3 teach that the generator, discriminator, and classifier of the generative adversarial network (GAN) are all convolutional neural networks).
Regarding Claim 10,
Ge et al. in view of Cinnamon et al. teaches the method according to claim 1.
Ge et al. further teaches wherein auxiliary data similar to the training data are acquired (pg. 2 second full paragraph: “Our proposed method, called Generative OpenMax (G-OpenMax), extends OpenMax [3] by providing explicit probability estimation over unknown categories. This is done by using generative adversarial networks (GANs) [7] to generate synthetic samples from unknown classes. The synthetic samples are generated from mixture distributions of known classes in latent space, which leads to plausible representation with respect to the known classes domain” teaches the synthetic samples (correspond to auxiliary data) are generated from mixture distributions of known classes in latent space, thus rendering the auxiliary data is similar to the training data because the known classes are associated with the training data, see Fig. 1(b)).

Regarding Claim 11,
Ge et al. teaches an apparatus of open set recognition, comprising: (pg. 2 second full paragraph: “We propose a new method G-OpenMax to tackle the challenging multi-class open set classification” teaches open set recognition; pg. 6 Section 3.4 teaches implementation of the apparatus for the open set recognition): 
...acquire auxiliary data and training data of known categories for open set recognition (Fig. 2(a) and caption “Figure 2: Figure (a) illustrates the pre-training process of Net and NetG. GAN-based synthetic images are used as an extra training label cK+1 apart from known labels [ci;...;K]” teach prior to training (pre-training process), synthetic images (correspond to auxiliary data) and training data with known labels (corresponds to training data of known categories) are obtained for open set classification);
...extract a feature of data to be recognized for the open set recognition, using the trained neural network (pg. 5 Algorithm 1 and pg. 2 second full paragraph: “Our proposed method, called Generative OpenMax (G-OpenMax), extends OpenMax [3] by providing explicit probability estimation over unknown categories. This is done by using generative adversarial networks (GANs) [7] to generate synthetic samples from unknown classes...We propose a new method G-OpenMax to tackle the challenging multi-class open set classification” teach using trained generative adversarial network (GAN) (corresponds to neural network) for open set classification; pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space (corresponds to extracting feature to be recognized)); and
pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space (corresponds to extracting feature to be recognized) and recognizing the class (category) of the data based on the features; also see pg. 5 Algorithm 1).
Ge et al. does not appear to explicitly teach a memory; and a processor coupled to the memory and configured to:...train a neural network alternately using the auxiliary data and the training data, until convergence occurs.
However, Cinnamon et al. teaches a memory; and a processor coupled to the memory and configured to (Col. 17 lines 20-40 teaches processor and memory):
...train a neural network alternately using the auxiliary data and the training data, until convergence occurs (Col. 12 lines 51-53: “a GAN comprises two convolutional neural network models, a discriminator and a generator, which are trained on opposing objective functions” teaches a generative adversarial network (GAN) (corresponds to a form of neural network structure) contains two convolutional neural network models (a discriminator and a generator); Fig. 4 and Col. 12 lines 9-19: “Generator 402 and discriminator 404 are trained in an adversarial and alternating fashion. The discriminator inputs training images comprising real or fake pairs of edge-mapped images of a given object, and based on whether or not discriminator neural network 404 accurately predicts whether the given pair of images is real or fake, updates the parameters of discriminator 404. Additionally, discriminator 404 uses backpropagation to convey gradient information to generator 402 so that generator 402 can use the gradient information to update its parameters to be better able to fool discriminator 404” teaches that the GAN (corresponds to neural network), containing a generator and discriminator, is being trained in an alternating fashion (corresponds to training alternately) using training data (in the form of real image pairs, see Fig. 4 element 410) and auxiliary data (in the form of fake image pairs generated by the generator, see Fig. 4 element 408); Col. 12 lines 37-47: “Generator 402 and discriminator 404 may be trained in an alternating fashion in which the discriminator attempts to distinguish an image and backpropagates gradient information, and then the discriminator generates a new fake image that attempts to fool the discriminator. This alternating training process may continue until the generator generates images that fool the discriminator with a given frequency. Once generator 402 and discriminator 404 have been sufficiently trained, the generator can be used to generate simulated images based on inputted images, and the discriminator is no longer issued” teaches training of the GAN (neural network) continues until the generator and discriminator are sufficiently trained (corresponds to occurrence of convergence) wherein “sufficiently trained” is exemplified by when the generator generates images that fool the discriminator with a given frequency; also see Col. 11 lines 40-47).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]s the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and discriminator get progressively better” (Cinnamon et al. Col. 13 lines 22-25).

Regarding Claim 13,
Ge et al. in view of Cinnamon et al. teaches the apparatus according to claim 11.
Ge et al. further teaches wherein the neural network is a convolutional neural network (Tables 1-3 teach that the generator, discriminator, and classifier of the generative adversarial network (GAN) are all convolutional neural networks).
Regarding Claim 20,
Ge et al. teaches acquiring auxiliary data and training data of known categories for open set recognition (Fig. 2(a) and caption “Figure 2: Figure (a) illustrates the pre-training process of Net and NetG. GAN-based synthetic images are used as an extra training label cK+1 apart from known labels [ci;...;K]” teach prior to training (pre-training process), synthetic images (correspond to auxiliary data) and training data with known labels (corresponds to training data of known categories) are obtained for open set classification);
...extracting a feature of data to be recognized for the open set recognition, using the trained convolutional neural network (pg. 5 Algorithm 1 and pg. 2 second full paragraph: “Our proposed method, called Generative OpenMax (G-OpenMax), extends OpenMax [3] by providing explicit probability estimation over unknown categories. This is done by using generative adversarial networks (GANs) [7] to generate synthetic samples from unknown classes...We propose a new method G-OpenMax to tackle the challenging multi-class open set classification” teach using trained generative adversarial network (GAN) (corresponds to neural network) for open set classification; pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space Tables 1-3 teach that the generator, discriminator, and classifier of the generative adversarial network (GAN) are all convolutional neural networks, thus rendering the GAN to be a form of convolutional neural network); and
recognizing a category of the data to be recognized, based on the feature of the data to be recognized (pg. 5 first paragraph: “vector vG in G-OpenMax has one extra dimension output to represent the K + 1 class which is regarded as unknown. It is noticed that the penultimate layer provides dependent information about how classes are related with each other. Therefore, the extra dimension is able to supply information about MAV distance between known and unknown classes in feature space (µi,...,K with respect to µK+1)” teaches open set classification using trained GAN involves extracting feature space (corresponds to extracting feature to be recognized) and recognizing the class (category) of the data based on the features; also see pg. 5 Algorithm 1).
Ge et al. does not appear to explicitly teach A computer-readable storage medium storing therein a program that can be run by a processor to perform the operations of:...training a convolutional neural network alternately using the auxiliary data and the training data, until convergence occurs.
However, Cinnamon et al. teaches A computer-readable storage medium storing therein a program that can be run by a processor to perform the operations of (Col. 17 lines 20-40 teaches code being stored on a computer-readable medium (thus rendering the medium has a storage function) that can be run by a processor):
...training a convolutional neural network alternately using the auxiliary data and the training data, until convergence occurs (Col. 12 lines 51-53: “a GAN comprises two convolutional neural network models, a discriminator and a generator, which are trained on opposing objective functions” teaches a generative adversarial network (GAN) (corresponds to a form of neural network structure) contains two convolutional neural network models (a discriminator and a generator); Fig. 4 and Col. 12 lines 9-19: “Generator 402 and discriminator 404 are trained in an adversarial and alternating fashion. The discriminator inputs training images comprising real or fake pairs of edge-mapped images of a given object, and based on whether or not discriminator neural network 404 accurately predicts whether the given pair of images is real or fake, updates the parameters of discriminator 404. Additionally, discriminator 404 uses backpropagation to convey gradient information to generator 402 so that generator 402 can use the gradient information to update its parameters to be better able to fool discriminator 404” teaches that the GAN (corresponds to neural network), containing a generator and discriminator, is being trained in an alternating fashion (corresponds to training alternately) using training data (in the form of real image pairs, see Fig. 4 element 410) and auxiliary data (in the form of fake image pairs generated by the generator, see Fig. 4 element 408); Col. 12 lines 37-47: “Generator 402 and discriminator 404 may be trained in an alternating fashion in which the discriminator attempts to distinguish an image and backpropagates gradient information, and then the discriminator generates a new fake image that attempts to fool the discriminator. This alternating training process may continue until the generator generates images that fool the discriminator with a given frequency. Once generator 402 and discriminator 404 have been sufficiently trained, the generator can be used to generate simulated images based on inputted images, and the discriminator is no longer issued” teaches training of the GAN (neural network) continues until the generator and discriminator are sufficiently trained (corresponds to occurrence of convergence) wherein “sufficiently trained” is exemplified by when the generator generates images that fool the discriminator with a given frequency; also see Col. 11 lines 40-47).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.
.

Claims 2, 6, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) and further in view of Guibas et al. (“Synthetic Medical Images from Dual Generative Adversarial Networks”).
Regarding Claim 2,
Ge et al. in view of Cinnamon et al. teaches the method according to claim 1.
Ge et al. in view of Cinnamon et al. does not appear to explicitly teach further comprising: converting the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data.
However, Guibas et al. teaches further comprising: converting the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data (Fig. 2 and pg. 3 Section VII: “The purpose of Stage-II GAN is to translate segmentation masks to corresponding photorealistic images. Stage-II is also built on the TensorFlow platform” teach translating (converting) segmentation masks (correspond to auxiliary data) to corresponding photorealistic images (correspond to training data) such that the translated masks correspond to the photorealistic images).
Ge et al., Cinnamon et al., and Guibas et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.

One of ordinary skill in the arts would have been motivated to make this modification to “generate a high quality synthetic dataset” by using dual generative adversarial networks wherein “Stage-I GAN: Produce segmentation masks that represent the variable geometries of the dataset. Stage-II GAN: Translate the masks produced in Stage-I to photorealistic images” (Guibas et al. pg. 2 Section III).
Regarding Claim 6,
Ge et al. in view of Cinnamon et al. in view of Guibas et al. teaches the method according to claim 2.
Guibas et al. further teaches wherein the auxiliary data are converted using Dual-GAN (Fig. 2 and pg. 3 Section VII: “The purpose of Stage-II GAN is to translate segmentation masks to corresponding photorealistic images. Stage-II is also built on the TensorFlow platform” teach translating (converting) segmentation masks (correspond to auxiliary data) to corresponding photorealistic images (correspond to training data) using a dual generative adversarial network (dual-GAN); also see pg. 2 Section III: “To generate a high quality synthetic dataset, we propose the use of two GANs”).
Ge et al., Cinnamon et al., and Guibas et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Guibas et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.

Regarding Claim 12,
Ge et al. in view of Cinnamon et al. teaches the apparatus according to claim 11.
Cinnamon et al. further teaches wherein the processor is further configured to (Col. 17 lines 20-40 teaches processor and memory).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]s the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and discriminator get progressively better” (Cinnamon et al. Col. 13 lines 22-25).
Ge et al. in view of Cinnamon et al. does not appear to explicitly teach convert the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data.
However, Guibas et al. teaches convert the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data (Fig. 2 and pg. 3 Section VII: “The purpose of Stage-II GAN is to translate segmentation masks to corresponding photorealistic images. Stage-II is also built on the TensorFlow platform” teach translating (converting) segmentation masks (correspond 
Ge et al., Cinnamon et al., and Guibas et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Guibas et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to “generate a high quality synthetic dataset” by using dual generative adversarial networks wherein “Stage-I GAN: Produce segmentation masks that represent the variable geometries of the dataset. Stage-II GAN: Translate the masks produced in Stage-I to photorealistic images” (Guibas et al. pg. 2 Section III).
Regarding Claim 16,
Ge et al. in view of Cinnamon et al. in view of Guibas et al. teaches the apparatus according to claim 12. 
Cinnamon et al. further teaches wherein the processor (Col. 17 lines 20-40 teaches processor and memory).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]s the generator and discriminator are iteratively trained (using stochastic gradient descent) with 
Guibas et al. further teaches converts the auxiliary data using Dual-GAN (Fig. 2 and pg. 3 Section VII: “The purpose of Stage-II GAN is to translate segmentation masks to corresponding photorealistic images. Stage-II is also built on the TensorFlow platform” teach translating (converting) segmentation masks (correspond to auxiliary data) to corresponding photorealistic images (correspond to training data) using a dual generative adversarial network (dual-GAN); also see pg. 2 Section III: “To generate a high quality synthetic dataset, we propose the use of two GANs”).
Ge et al., Cinnamon et al., and Guibas et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Guibas et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to “generate a high quality synthetic dataset” by using dual generative adversarial networks wherein “Stage-I GAN: Produce segmentation masks that represent the variable geometries of the dataset. Stage-II GAN: Translate the masks produced in Stage-I to photorealistic images” (Guibas et al. pg. 2 Section III).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) and further in view of Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”).

Regarding Claim 4,
Ge et al. in view of Cinnamon et al. teaches the method according to claim 3.
Ge et al. in view of Cinnamon et al. does not appear to explicitly teach wherein the training the convolutional neural network comprises: performing the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.
However, Yu et al. teaches wherein the training the convolutional neural network comprises: performing the following operations iteratively, until the convolutional neural network converges (Fig. 6 teaches performing operations iteratively until convergence),
wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full-connected layer which are parallel (pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teaches the output layer contains parallel full connection layers): 
Fig. 5 and pg. 174-3 fourth paragraph: “The training procedure is shown in Figure 6 and described as follows: a. Feed the model using min-batch data from translated CASIA handwriting dataset and calculate the loss using the corresponding loss layer; b. Update the weights of below the common layer and the corresponding feature layer” teach taking mini batch of translated data (predetermined amount of auxiliary data) to input the data into the convolutional neural network, and updating weight values for the corresponding feature layer to the translated (auxiliary) data based on loss calculation and not the weight values of the second full-connected layer associated with the historical training data; Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs); and 
taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function  (Fig. 5 and pg. 174-3 fourth paragraph: “c. Feed the model using min-batch data from historical Chinese character dataset and calculate the loss using the corresponding loss layer; d. Update the weights of below the common layer and the corresponding feature layer;” teach taking mini batch of historical training data (predetermined amount of data) to input the data into the convolutional neural network, and updating Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs).
Ge et al., Cinnamon et al., and Yu et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Yu et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a GAN-based open set recognition method which is useful for historical Chinese character recognition. Experiments show that the proposed method can help on improvement on unknown class detection” (Yu et al. pg. 174-5 Conclusion).
Regarding Claim 14,
Ge et al. in view of Cinnamon et al. teaches the apparatus according to claim 13.
Cinnamon et al. further teaches wherein the processor is further configured to (Col. 17 lines 20-40 teaches processor and memory).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.

Ge et al. in view of Cinnamon et al. does not appear to explicitly teach perform the following operations iteratively, until the convolutional neural network converges, wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full-connected layer which are parallel: taking a predetermined amount of data out of the auxiliary data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the first full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the second full-connected layer based on the calculated loss function; and taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function.
However, Yu et al. teaches perform the following operations iteratively, until the convolutional neural network converges (Fig. 6 teaches performing operations iteratively until convergence),
wherein an output layer of the convolutional neural network comprises a first full-connected layer and a second full-connected layer which are parallel (pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teaches the output layer contains parallel full connection layers): 
Fig. 5 and pg. 174-3 fourth paragraph: “The training procedure is shown in Figure 6 and described as follows: a. Feed the model using min-batch data from translated CASIA handwriting dataset and calculate the loss using the corresponding loss layer; b. Update the weights of below the common layer and the corresponding feature layer” teach taking mini batch of translated data (predetermined amount of auxiliary data) to input the data into the convolutional neural network, and updating weight values for the corresponding feature layer to the translated (auxiliary) data based on loss calculation and not the weight values of the second full-connected layer associated with the historical training data; Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs); and 
taking a predetermined amount of data out of the training data and inputting the predetermined amount of data to the convolutional neural network, calculating a loss function of the convolutional neural network taking an output of the second full-connected layer as an output of the convolutional neural network, and updating weight values in the convolutional neural network other than weight values of the first full-connected layer based on the calculated loss function (Fig. 5 and pg. 174-3 fourth paragraph: “c. Feed the model using min-batch data from historical Chinese character dataset and calculate the loss using the corresponding loss layer; d. Update the weights of below the common layer and the corresponding feature layer;” teach taking mini batch of historical training data (predetermined amount of data) to input the data into the convolutional neural network, and updating Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers” teach the output layer contains parallel full connection layers that provide outputs).
Ge et al., Cinnamon et al., and Yu et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Yu et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a GAN-based open set recognition method which is useful for historical Chinese character recognition. Experiments show that the proposed method can help on improvement on unknown class detection” (Yu et al. pg. 174-5 Conclusion).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) in view of Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”) and further in view of Merhav et al. (US 2017/0300785 A1).
Regarding Claim 5,
Ge et al. in view of Cinnamon et al. in view of Yu et al. teaches the method according to claim 4.
Yu et al. further teaches wherein the convolutional neural network comprises a first convolutional layer, a second convolutional layer,...and the first full-connected layer and the second full-Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers corresponding to open set loss and translated auxiliary loss” teach neural network with two parallel full connection layers that are downstream of the second pooling layer and that features are extracted from the pooling layers).
Ge et al., Cinnamon et al., and Yu et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Yu et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a GAN-based open set recognition method which is useful for historical Chinese character recognition. Experiments show that the proposed method can help on improvement on unknown class detection” (Yu et al. pg. 174-5 Conclusion).
Ge et al. in view of Cinnamon et al. in view of Yu et al. does not appear to explicitly teach wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer.
However, Merhav et al. teaches wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer (Fig. 4 teaches a first pooling layer interposed between first and second convolutional layer and a second pooling layer following (downstream) a second convolutional layer; pg. 5 [0054]: “The pooling layers 410A, 410B are applied to lower the input image's spatial dimensions while preserving some information from the input image” teaches extracting features from second pooling layer).
Ge et al., Cinnamon et al., Yu et al., and Merhav et al. are analogous art to the claimed invention because they are directed to neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Merhav et al. to the disclosed invention of Ge et al. in view of Cinnamon et al. in view of Yu et al.
One of ordinary skill in the arts would have been motivated to make this modification because “DCNN is able to self-identify these relevant features, without the need for a human to predetermine which features may be important and instruct a machine learning algorithm to extract and examine such features, as is necessary in more traditional machine learning techniques” and “DCNN is able to itself determine that these features, even if they are subtle and perhaps not even detectable by a human” (Merhav et al. pg. 2 [0024]).
Regarding Claim 15,
Ge et al. in view of Cinnamon et al. in view of Yu et al. teaches the apparatus according to claim 14.
Yu et al. further teaches wherein the convolutional neural network comprises a first convolutional layer, a second convolutional layer,...and the first full-connected layer and the second full-connected layer which are parallel that are downstream of the second pooling layer (Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers corresponding to open set loss and translated auxiliary loss” teach neural network with two parallel full connection layers that are downstream of the second pooling layer and that features are extracted from the pooling layers).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Yu et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a GAN-based open set recognition method which is useful for historical Chinese character recognition. Experiments show that the proposed method can help on improvement on unknown class detection” (Yu et al. pg. 174-5 Conclusion).
Ge et al. in view of Cinnamon et al. in view of Yu et al. does not appear to explicitly teach wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer.
However, Merhav et al. teaches wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer (Fig. 4 teaches a first pooling layer interposed between first and second convolutional layer and a second pooling layer following (downstream) a second convolutional layer; pg. 5 [0054]: “The pooling layers 410A, 410B are applied to lower the input image's spatial dimensions while preserving some information from the input image” teaches extracting features from second pooling layer).
Ge et al., Cinnamon et al., Yu et al., and Merhav et al. are analogous art to the claimed invention because they are directed to neural networks.

One of ordinary skill in the arts would have been motivated to make this modification because “DCNN is able to self-identify these relevant features, without the need for a human to predetermine which features may be important and instruct a machine learning algorithm to extract and examine such features, as is necessary in more traditional machine learning techniques” and “DCNN is able to itself determine that these features, even if they are subtle and perhaps not even detectable by a human” (Merhav et al. pg. 2 [0024]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) and further in view of RANZINGER et al. (US 2018/0181593 A1).
Regarding Claim 7,
Ge et al. in view of Cinnamon et al. teaches the method according to claim 1.
Ge et al. further teaches wherein the training data includes k categories and the respective training data belong to a corresponding category of the k categories, where k is an integer greater than or equal to 1, wherein the recognizing the category of the data to be recognized comprises (Fig. 1(b) teaches Multi-class Open Set Classification wherein the training data includes three categories and contains data belonging to each of the three categories).
Ge et al. in view of Cinnamon et al. does not appear to explicitly teach extracting features of the respective training data using a trained convolutional neural network; calculating an average value of features of all training data contained in each category, to obtain average feature values of respective 
However, RANZINGER et al. teaches extracting features of the respective training data using a trained convolutional neural network; calculating an average value of features of all training data contained in each category, to obtain average feature values of respective categories (pg. 8 [0073]: “Next, in step 402, the trained convolutional neural network generates a saliency map of the example image” and pg. 7 [0064]: “To compute the saliency of a region in the classified image, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teach a trained convolutional neural network is used to extract saliency information of a region (corresponds to extracting features) from the example images (training data), and calculating average vector containing average values of features and determining the distance between the average vector and each vector; pg. 3 [0033]: “The system may use an algorithm that detects the set of objects from a set of example images, referred to as training data” teaches that example images are training data); 
and determining the category of the data to be recognized, based on distances between the feature of the data to be recognized and the average feature values of the respective categories (pg. 4 [0043]: “To determine saliency, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teaches using the distance between average vector and each vector containing features of data to determine saliency information, which is used to determine salient objects (category to be recognized) in an image (see Fig. 3B Step 354)).
Ge et al., Cinnamon et al., and RANZINGER et al. are analogous art to the claimed invention because they are directed to neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by RANZINGER et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “several advantages including providing classified images that identify salient portions of the images. The system provides a machine learning capability where the system can learn from a content item and associated objects in order to refine search results with highly-relevant content items. In this regard, the refined search results would yield content items with features that exploit the salient objects and their location within the images to facilitate the user's ability to filter through the search results.” (RANZINGER et al. pg. 3 [0035]).
Regarding Claim 17,
Ge et al. in view of Cinnamon et al. teaches the apparatus according to claim 11.
Ge et al. further teaches wherein the training data includes k categories and the respective training data belong to a corresponding category of the k categories, where k is an integer greater than or equal to 1 (Fig. 1(b) teaches Multi-class Open Set Classification wherein the training data includes three categories and contains data belonging to each of the three categories).
Ge et al. in view of Cinnamon et al. does not appear to explicitly teach wherein the processor is further configured to: extract features of the respective training data using a trained convolutional neural network; calculate an average value of features of all training data contained in each category, to obtain average feature values of respective categories; and determine the category of the data to be recognized, based on distances between the feature of the data to be recognized and the average feature values of the respective categories.
However, RANZINGER et al. teaches wherein the processor is further configured to (Fig. 2 element 236 teaches processor): 
extract features of the respective training data using a trained convolutional neural network; calculate an average value of features of all training data contained in each category, to obtain average feature values of respective categories (pg. 8 [0073]: “Next, in step 402, the trained convolutional neural network generates a saliency map of the example image” and pg. 7 [0064]: “To compute the saliency of a region in the classified image, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teach a trained convolutional neural network is used to extract saliency information of a region (corresponds to extracting features) from the example images (training data), and calculating average vector containing average values of features and determining the distance between the average vector and each vector; pg. 3 [0033]: “The system may use an algorithm that detects the set of objects from a set of example images, referred to as training data” teaches that example images are training data); 
pg. 4 [0043]: “To determine saliency, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teaches using the distance between average vector and each vector containing features of data to determine saliency information, which is used to determine salient objects (category to be recognized) in an image (see Fig. 3B Step 354)).
Ge et al., Cinnamon et al., and RANZINGER et al. are analogous art to the claimed invention because they are directed to neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by RANZINGER et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “several advantages including providing classified images that identify salient portions of the images. The system provides a machine learning capability where the system can learn from a content item and associated objects in order to refine search results with highly-relevant content items. In this regard, the refined search results would yield content items with features that exploit the salient objects and their location within the images to facilitate the user's ability to filter through the search results.” (RANZINGER et al. pg. 3 [0035]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) in view of RANZINGER et al. (US 2018/0181593 A1) and further in view of House et al. (US 2016/0282394 A1).
Regarding Claim 8,
Ge et al. in view of Cinnamon et al. in view of RANZINGER et al. teaches the method according to claim 7.
Ge et al. further teaches wherein the determining the category of the data to be recognized comprises (see Fig. 1(b)).
RANZINGER et al. further teaches calculating distances between the feature of the data to be recognized and the average feature values of the respective categories (pg. 8 [0073]: “Next, in step 402, the trained convolutional neural network generates a saliency map of the example image” and pg. 7 [0064]: “To compute the saliency of a region in the classified image, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teach a trained convolutional neural network is used to extract saliency information of a region (corresponds to extracting features) from the example images (training data), and calculating average vector containing average values of features and determining the distance between the average vector and each vector; pg. 3 [0033]: “The system may use an algorithm that detects the set of objects from a set of example images, referred to as training data” teaches that example images are training data, which are data to be recognized during the training process).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by RANZINGER et al. to the disclosed invention of Ge et al. in view of Cinnamon et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “several advantages including providing classified images that identify salient portions of the images. The system provides a machine learning capability where the system can learn from a content item and associated objects in order to refine search results with highly-relevant content items. In this regard, the refined search results would yield content items with features that exploit the salient objects and their location within the images to facilitate the user's ability to filter through the search results.” (RANZINGER et al. pg. 3 [0035]).
Ge et al. in view of Cinnamon et al. in view of RANZINGER et al. does not appear to explicitly teach finding a minimum distance among the calculated distances; and comparing the minimum distance with a predetermined threshold, classifying the data to be recognized into an unknown category, if the minimum distance is greater than the predetermined threshold; classifying the data to be recognized into a category related to the minimum distance, if the minimum distance is less than the predetermined threshold.
However, House et al. teaches finding a minimum distance among the calculated distances; and comparing the minimum distance with a predetermined threshold, classifying the data to be recognized into an unknown category, if the minimum distance is greater than the predetermined threshold; classifying the data to be recognized into a category related to the minimum distance, if the minimum distance is less than the predetermined threshold (Figs. 7, 8, & 10 and pg. 6 [0073]: “FIG. 7 illustrates a plot of the first two dimensions of an exemplary set of processed vectors of authenticated electronic components for enrollment. In the illustrated example, there are twelve signals plotted from three component classes. Each circle, triangle, or star represents one signal, or processed vector... The three different areas 702, 704, 706 each encompassing four vectors, illustrate a representational boundary for the three component classes. In the illustrated embodiment, a modified shared nearest neighbor clustering analysis generates the thresholds outlined by areas 702, 704, 706. FIG. 8 illustrates how an unknown component 802 can be mapped into this feature space in order to be classified... In FIG. 10, a different unknown component 1002 falls outside the boundaries of all of the known classes 702, 704, 706 and therefore can be identified as counterfeit or as unknown component class” teach using modified shared nearest neighbor clustering analysis to determine which data sample falls into which category, which means that nearest neighbors (data with minimum distance) are determined and the minimum distance is compared to a threshold boundary to determine if a data point falls inside or outside of the threshold boundary; Fig. 8 teaches classifying a component to a specific category if the modified shared nearest neighbor clustering analysis renders the component to fall within the threshold (corresponds to minimum distance is within (or less than) the threshold); Fig. 10 teaches classifying a component into an unknown component class (unknown category) if the modified shared nearest neighbor clustering analysis renders the component to fall outside of the threshold (corresponds to minimum distance is outside (or greater than) the threshold)).
Ge et al., Cinnamon et al., RANZINGER et al., and House et al. are analogous art to the claimed invention because they are directed to machine learning classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by House et al. to the disclosed invention of Ge et al. in view of Cinnamon et al. in view of RANZINGER et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “classification [that] can be done nondestructively, quickly, and at a low cost” wherein 
Regarding Claim 18,
Ge et al. in view of Cinnamon et al. in view of RANZINGER et al. teaches the apparatus according to claim 17.
RANZINGER et al. further teaches wherein the processor is further configured to: calculate distances between the feature of the data to be recognized and the average feature values of the respective categories (pg. 8 [0073]: “Next, in step 402, the trained convolutional neural network generates a saliency map of the example image” and pg. 7 [0064]: “To compute the saliency of a region in the classified image, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size x height x width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class” teach a trained convolutional neural network is used to extract saliency information of a region (corresponds to extracting features) from the example images (training data), and calculating average vector containing average values of features and determining the distance between the average vector and each vector; pg. 3 [0033]: “The system may use an algorithm that detects the set of objects from a set of example images, referred to as training data” teaches that example images are training data, which are data to be recognized during the training process; Fig. 2 element 236 teaches processor)).
Ge et al., Cinnamon et al., and RANZINGER et al. are analogous art to the claimed invention because they are directed to neural networks.

One of ordinary skill in the arts would have been motivated to make this modification to leverage “several advantages including providing classified images that identify salient portions of the images. The system provides a machine learning capability where the system can learn from a content item and associated objects in order to refine search results with highly-relevant content items. In this regard, the refined search results would yield content items with features that exploit the salient objects and their location within the images to facilitate the user's ability to filter through the search results.” (RANZINGER et al. pg. 3 [0035]).
Ge et al. in view of Cinnamon et al. in view of RANZINGER et al. does not appear to explicitly teach find a minimum distance among the calculated distances; and compare the minimum distance with a predetermined threshold, classify the data to be recognized into an unknown category, if the minimum distance is greater than the predetermined threshold; classify the data to be recognized into a category related to the minimum distance, if the minimum distance is less than the predetermined threshold.
However, House et al. teaches find a minimum distance among the calculated distances; and compare the minimum distance with a predetermined threshold, classify the data to be recognized into an unknown category, if the minimum distance is greater than the predetermined threshold; classify the data to be recognized into a category related to the minimum distance, if the minimum distance is less than the predetermined threshold (Figs. 7, 8, & 10 and pg. 6 [0073]: “FIG. 7 illustrates a plot of the first two dimensions of an exemplary set of processed vectors of authenticated electronic components for enrollment. In the illustrated example, there are twelve signals plotted from three component classes. Each circle, triangle, or star represents one signal, or processed vector... The three different areas 702, 704, 706 each encompassing four vectors, illustrate a representational boundary for the three component classes. In the illustrated embodiment, a modified shared nearest neighbor clustering analysis generates the thresholds outlined by areas 702, 704, 706. FIG. 8 illustrates how an unknown component 802 can be mapped into this feature space in order to be classified... In FIG. 10, a different unknown component 1002 falls outside the boundaries of all of the known classes 702, 704, 706 and therefore can be identified as counterfeit or as unknown component class” teach using modified shared nearest neighbor clustering analysis to determine which data sample falls into which category, which means that nearest neighbors (data with minimum distance) are determined and the minimum distance is compared to a threshold boundary to determine if a data point falls inside or outside of the threshold boundary; Fig. 8 teaches classifying a component to a specific category if the modified shared nearest neighbor clustering analysis renders the component to fall within the threshold (corresponds to minimum distance is within (or less than) the threshold); Fig. 10 teaches classifying a component into an unknown component class (unknown category) if the modified shared nearest neighbor clustering analysis renders the component to fall outside of the threshold (corresponds to minimum distance is outside (or greater than) the threshold)).
Ge et al., Cinnamon et al., RANZINGER et al., and House et al. are analogous art to the claimed invention because they are directed to machine learning classification.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by House et al. to the disclosed invention of Ge et al. in view of Cinnamon et al. in view of RANZINGER et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “classification [that] can be done nondestructively, quickly, and at a low cost” wherein “[c]lassification may also include classifying a component as a specific component class or an unknown component class” (House et al. pg. 2 [0011]).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (“Generative OpenMax for Multi-Class Open Set Classification”) in view of Cinnamon et al. (US 10,210,631 B1) in view of Guibas et al. (“Synthetic Medical Images from Dual Generative Adversarial Networks”) and further in view of Gan et al. (“Triangle Generative Adversarial Networks”).
Regarding Claim 9,
Ge et al. in view of Cinnamon et al. in view of Guibas et al. teaches the method according to claim 2.
Ge et al. in view of Cinnamon et al. in view of Guibas et al. does not appear to explicitly teach wherein the auxiliary data are converted based on the training data, such that the converted auxiliary data correspond to the training data in terms of probability distribution.
However, Gan et al. teaches wherein the auxiliary data are converted based on the training data, such that the converted auxiliary data correspond to the training data in terms of probability distribution (pg. 3 second and third full paragraphs:

    PNG
    media_image1.png
    350
    784
    media_image1.png
    Greyscale
teaches joint distributions (correspond to auxiliary data) associated with training data are converted to fake data based on a sampling process wherein the fake data (converted auxiliary data) correspond to the training data’s probability distributions).

It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Gan et al. to the disclosed invention of Ge et al. in view of Cinnamon et al. in view of Guibas et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “Triangle Generative Adversarial Network (∆-GAN), a GAN framework that allows semi-supervised joint distribution matching, where the supervision of domain correspondence is provided by a few paired samples,” which addresses the issue that “fully supervised data are often difficult to acquire” (Gan et al. pg. 1 second & third full paragraphs to pg. 2).
Regarding Claim 19,
Ge et al. in view of Cinnamon et al. in view of Guibas et al. teaches the apparatus according to claim 12.
Cinnamon et al. further teaches wherein the processor (Col. 17 lines 20-40 teaches processor and memory).
Ge et al. and Cinnamon et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Cinnamon et al. to the disclosed invention of Ge et al.
One of ordinary skill in the arts would have been motivated to make this modification because “[a]s the generator and discriminator are iteratively trained (using stochastic gradient descent) with opposing objectives, both the generator and discriminator get progressively better” (Cinnamon et al. Col. 13 lines 22-25).
Ge et al. in view of Cinnamon et al. in view of Guibas et al. does not appear to explicitly teach converts the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data in terms of probability distribution.
However, Gan et al. teaches converts the auxiliary data based on the training data, such that the converted auxiliary data correspond to the training data in terms of probability distribution (pg. 3 second and third full paragraphs:

    PNG
    media_image1.png
    350
    784
    media_image1.png
    Greyscale
teaches joint distributions (correspond to auxiliary data) associated with training data are converted to fake data based on a sampling process wherein the fake data (converted auxiliary data) correspond to the training data’s probability distributions).
Ge et al., Cinnamon et al., Guibas et al., and Gan et al. are analogous art to the claimed invention because they are directed to generative adversarial networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Gan et al. to the disclosed invention of Ge et al. in view of Cinnamon et al. in view of Guibas et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “Triangle Generative Adversarial Network (∆-GAN), a GAN framework that allows semi-supervised joint .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“Generative Adversarial Networks for Open Set Historical Chinese Character Recognition”) in view of Merhav et al. (US 2017/0300785 A1).
Regarding Claim 5,
Yu et al. teaches the method according to claim 4.
Yu et al. further teaches wherein the convolutional neural network comprises a first convolutional layer, a second convolutional layer,...and the first full-connected layer and the second full-connected layer which are parallel that are downstream of the second pooling layer (Fig. 5 and pg. 174-4 seventh full paragraph: “The neural network consists of 2 convolution layers and 2 pooling layers, followed by paralleled full connection layers corresponding to open set loss and translated auxiliary loss” teach neural network with two parallel full connection layers that are downstream of the second pooling layer and that features are extracted from the pooling layers).
Yu et al. does not appear to explicitly teach wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer.
However, Merhav et al. teaches wherein the convolutional neural network comprises...a first pooling layer interposed between the first convolutional layer and the second convolutional layer, a second pooling layer downstream of the second convolutional layer, and...wherein features are extracted from the second pooling layer (Fig. 4 teaches a first pooling layer interposed between first and pg. 5 [0054]: “The pooling layers 410A, 410B are applied to lower the input image's spatial dimensions while preserving some information from the input image” teaches extracting features from second pooling layer).
Yu et al. and Merhav et al. are analogous art to the claimed invention because they are directed to neural networks.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the above limitation(s) as taught by Merhav et al. to the disclosed invention of Yu et al.
One of ordinary skill in the arts would have been motivated to make this modification because “DCNN is able to self-identify these relevant features, without the need for a human to predetermine which features may be important and instruct a machine learning algorithm to extract and examine such features, as is necessary in more traditional machine learning techniques” and “DCNN is able to itself determine that these features, even if they are subtle and perhaps not even detectable by a human” (Merhav et al. pg. 2 [0024]).
Regarding Claim 15,
Claim 15 recites analogous limitations to claim 5 and is rejected based on the same rationale as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wu et al. (US 2019/0122120 A1) teaches augmenting a training dataset for a generative adversarial network (GAN), which is relevant to Fig. 3 of this present application.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/              Examiner, Art Unit 2125